EXHIBIT 10.2

RagingWire Telecommunications, INC.

Master Services Agreement #1001.0.1

     This Master Services Agreement("Agreement") is entered into effective as of
January 11, 2002, ("Effective Date") by and between RagingWire
Telecommunications, Inc., a Nevada corporation ("RagingWire") and Photronics,
Inc., a Florida corporation ("Customer"). In consideration of the mutual
covenants contained in this Agreement, RagingWire and Customer agree as follows:

1.     PURPOSE OF AGREEMENT

     This Agreement sets forth the terms and conditions by which RagingWire will
provide to Customer, and Customer shall accept and pay for, certain Services. 
Each such Service will be specifically identified and described in a Service
Level Agreement ("SLA") executed by the Parties and delivered by them to each
other, which refer to this Agreement.  RagingWire contemplates that Customer may
contract for additional Services from time to time, and in each such case a new
SLA will be executed, specifically identifying and describing such additional
Services and referencing this Agreement.  Any equipment sales and/or leases
shall be covered in a written agreement separate from this Agreement.

2.     DEFINITIONS

     The following capitalized terms used in this Agreement have the meanings
specified in this Section 2.

     2.1     Applicable Rate  "Applicable Rate" means one and one-half percent
(1½%) per month, or the highest rate allowed by applicable law, whichever is
lower.

     2.2     Confidential Information  "Confidential Information" is defined in
Section 6.1.1 ("Non-Disclosure").

     2.3     Customer Area  "Customer Area" means the portion(s) of the Data
Centers made available to Customer for the placement of Customer Equipment and
use of the Services.

     2.4     Customer Equipment  "Customer Equipment" means Customer's computer
hardware, not including stored data, and other tangible equipment or other
tangible personal property placed by Customer in the Customer Area.  If
RagingWire is undertaking any managed services with respect to the Customer
Equipment such equipment shall be identified on RagingWire's standard Customer
Equipment List completed by Customer and accepted by RagingWire, as amended in
writing from time to time by the Parties.

     2.5     Customer Registration Form  "Customer Registration Form" means a
collective reference to the separate documents that contain the name and contact
information (e.g., pager, e-mail and telephone numbers) for each of the
Representatives authorized by Customer to enter the Data Centers and Customer
Area, as delivered by Customer to RagingWire and amended in writing from time to
time by Customer.  The documents referred to herein include, without limitation,
the Customer Information Form, the Use Administrator Form, and the Individual
Registration Form.

     2.6     Customer Technology  "Customer Technology" means Customer's
proprietary technology and processes, including, but not limited to, Customer's
Internet operations design, content, software tools, hardware designs,
algorithms, software (in source and object forms), user interface designs,
architecture, class libraries, objects and documentation (both printed and
electronic), know-how, inventions, trade secrets and any related Intellectual
Property Rights (whether owned by Customer, controlled by or licensed to
Customer by a third party) and also including any derivative works,
improvements, enhancements or extensions of the foregoing conceived, invented,
reduced to practice, expressed in a tangible medium,

     2.7     Data Center(s  "Data Center(s)" means any of the facilities used by
RagingWire to provide the Services to Customer.

     2.8     Initial Term "Initial Term" is defined in Section 4.2 ("Initial
Term").

     2.9     Intellectual Property Rights  "Intellectual Property Rights" mean
any and all (by whatever name or term known or designated) tangible and
intangible and now known or hereafter existing throughout the universe
(a) rights associated with works of authorship, including but not limited to
copyrights, moral rights, and mask-works; (b) trademark and trade name rights
and similar rights; (c) trade secret rights; (d) patents, design rights, and
other industrial property rights; (e) all other intellectual and industrial
property rights of every kind and nature and however designated (including
logos, "rental" rights and rights to remuneration), whether arising by operation
of law, contract, license, or otherwise; (f) all registrations and applications
(whether for patent, copyright or similar right), including all continuations,
continuations-in-part, and divisionals thereof; (g) all renewals, extensions,
reissues, and re‑examinations of such patents now or hereafter in force; and (h)
all rights in any of the foregoing.

     2.10     Notice of Service Commencement  "Notice of Service Commencement"
means the written notice provided by RagingWire to Customer which sets forth
each Service to be provided pursuant to a SLA and the date such Service
commenced.

     2.11     Parties or Party  "Parties" means RagingWire and Customer
collectively; "Party" means either RagingWire or Customer, as the case may be,
individually.

     2.12     Professional Service(s)  "Professional Service(s)" means any
professional or consulting services provided by RagingWire to Customer,
including without limitation any project based or one-time services.  Any
provision of Professional Services shall be governed by a written Professional
Services Agreement separate from this Agreement.

     2.13     RagingWire Supplied Equipment  "RagingWire Supplied Equipment"
means the computer hardware, software, computer code and other tangible
equipment to be provided by RagingWire to Customer pursuant to a SLA.

     2.14     RagingWire Technology  "RagingWire Technology" means RagingWire's
proprietary technology and processes, including, without limitation, the
Services, software tools, hardware designs, algorithms, software (in source and
object forms), user interface designs, architecture, class libraries, objects
and documentation (both printed and electronic), network designs, know-how,
inventions, trade secrets and any related Intellectual Property Rights (whether
owned by RagingWire or licensed to RagingWire from a third party) and also
including any derivative works, improvements, enhancements or extensions of the
foregoing conceived, invented, reduced to practice, expressed in a tangible
medium or developed by RagingWire (independently  during the Term.

     2.15     Renewal Term  "Renewal Term" is defined in Section 4.3 ("Renewal
Term").

     2.16     Representative(s  "Representative(s)" means the individuals
authorized by Customer in writing to enter the Data Center(s) and the Customer
Area including, without limitation, any employees, contractors, or agents of
Customer.  Each of the Representatives shall be identified in writing on an
Individual Registration Form and shall have received a valid password from the
Use Administrator to access the Data Center(s).

     2.17     Rules and Regulations  "Rules and Regulations" means RagingWire's
general rules and regulations, as amended from time to time by RagingWire,
governing access to the Data Center(s) and use of the Services by Customer and
Customer's Representatives, including, without limitation, online conduct and
the obligations of Customer and Customer's Representatives in the Data
Center(s).

     2.18     Section  "Section" means a numbered paragraph section of this
Agreement.

     2.19     Service(s)  "Service(s)" means the specific Services provided to
Customer by RagingWire as described in each SLA executed by Customer and
RagingWire, as amended from time to time; each of which is incorporated herein
by reference.

     2.20     Service Commencement Date  "Service Commencement Date" means the
date RagingWire begins providing Services to Customer, as indicated in a Notice
of Service Commencement delivered by RagingWire to Customer.

     2.21     Service Level Goals  "Service Level Goals" is defined in
Section 7.2 ("Service Level Goals").

     2.22     Service Outage  "Service Outage" is defined in the applicable SLA.

     2.23     Service Level Agreement (SLA)  "Service Level Agreement" or "SLA"
means a separate written Service Level Agreement between Customer and RagingWire
that provides a description of each Service to be provided by RagingWire to
Customer.  A SLA may contain additional information and provisions related to
the Services and shall reference this Agreement.  All SLA's executed by Customer
and RagingWire from time to time are incorporated herein by reference and all
Services provided pursuant to all SLA's are subject to the terms and conditions
of this Agreement.  To the extent any terms herein apply solely to a Service not
specified in a SLA, such terms shall not apply to Customer. 

     2.24     Supplemental Emergency Services  "Supplemental Emergency Services"
is defined in Section 3.2 ("Supplemental Emergency Services").

     2.25     Term  "Term" means the Initial Term plus all Renewal Terms as
defined in Section 4 ("Term").

     2.26     Use Administrator  "Use Administrator" is defined in Section 8.3.1
("Use Administrator").

3.     DELIVERY OF SERVICES 

     3.1     Delivery of Services.  By executing this Agreement, RagingWire
agrees to provide, and Customer agrees to accept and pay for, the Services
described in each SLA during the Term.  Except as provided in a separate SLA,
all Services shall be deemed delivered, and the Parties' respective obligations
under this Agreement shall be deemed performed, in Sacramento County,
California.

     3.2     Supplemental Emergency Services.  Customer may request that
RagingWire provide to Customer certain limited Services and/or equipment on a
"one-time" or emergency basis ("Supplemental Emergency Services") where such
Services are not included within the scope of the Services described in the
SLA's.  Supplemental Emergency Services may include, for example, replacing a
faulty Customer server with a RagingWire server for a temporary period of time. 
RagingWire will charge a reasonable fee for Supplemental Emergency Services, and
Customer agrees to pay the fees for such Supplemental Emergency Services. 
Charges for such Supplemental Emergency Services shall be billed separately. 
RagingWire labor for Supplemental Emergency Services will be billed at the rates
listed in Exhibit A, Basic Managed Services.  RagingWire has no obligation to
provide or to continue to provide any Supplemental Emergency Services.  If,
however, RagingWire agrees to provide any Supplemental Emergency Services upon
request by Customer, such Services shall be provided subject to the availability
of resources and personnel.  ALL SUPPLEMENTAL EMERGENCY SERVICES PROVIDED
PURSUANT TO THIS SECTION 3.2 ARE PROVIDED ON AN "AS-IS" BASIS AND EXCLUDE
WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTBILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT.

4.    TERM

     4.1     Term Commencement.  The term for provision of and payment for each
Service will commence on the Service Commencement Date indicated in the Notice
of Service Commencement.

     4.2     Initial Term.  RagingWire will provide each Service to Customer for
an initial term commencing on the Service Commencement Date and ending on the
date specified in the SLA ("Initial Term"); provided however that in no event
shall the Initial Term end on any day other than the last day of a calendar
month.  In the event a SLA, or a notice termination by Customer, specifies that
the Initial Term shall terminate on other than the last day of a calendar month
then such Initial Term is hereby extended to the end of the calendar month at
issue.

     4.3     Renewal Term.  Unless one of the Parties provides notice in
accordance with Section 12 ("Termination"), RagingWire will automatically
continue to provide each Service to Customer for additional periods of time
equal to one (1) calendar year from the termination date of the Initial Term (as
such may be adjusted pursuant to Section 4.2 ("Initial Term") or a Renewal Term,
as applicable.  Each additional period of time for which RagingWire continues to
provide Services after the Initial Term is referred to herein as a "Renewal
Term."

5.     FEES AND PAYMENT TERMS

     5.1     Fees.  Customer agrees to pay all fees due without set off or
adjustment and in accordance with the prices for each Service listed in each
SLA.  Except as provided otherwise in a SLA, the price for each Service listed
in each SLA shall not be altered during the Initial Term.

     5.2     Payment Terms. 

               5.2.1      Security Deposit, Security Interest.  Upon execution
of each SLA, Customer agrees to pay to RagingWire, as a security deposit, an
amount equal to the monthly recurring charges set forth in the SLA.  The
security deposit shall serve as a security for Customer's faithful performance
of its obligations under this Agreement.  If Customer defaults under or
materially breaches any provision of this Agreement, RagingWire may use, apply
or retain all or any portion of said security deposit for the payment of any
amount due to RagingWire, or to reimburse or compensate, RagingWire for any
liability, expense, loss or damage which RagingWire may incur by reason of such
default or material breach.  RagingWire shall not be obligated to keep the
security deposit separate from its general accounts.  No part of the security
deposit shall be considered to be held in trust, to bear interest or to be a
prepayment for any monies to be paid by Customer to RagingWire.  Within thirty
(30) days after the successful conclusion of this Agreement and the fulfillment
of all of Customer's obligations hereunder, RagingWire shall return the deposit
(less any offsets) to Customer. 

               5.2.2      Payment on Service Commencement.  On the Service
Commencement Date for each Service, RagingWire will invoice Customer, and
Customer agrees to pay to RagingWire within thirty (30) days of such invoice, an
amount equal to the sum of:  (i) all non-recurring charges indicated in such SLA
and (ii) the recurring charges for the remainder of the calendar month in which
the Service Commencement Date occurs, prorated on the basis of a 30-day month.

               5.2.3      Recurring Charges.  After the month set forth in
Section 5.2.2 ("Payment on Service Commencement") payment for monthly recurring
charges for each successive full month will be due and payable on the first day
of that month, and RagingWire will send Customer a courtesy invoice
approximately two (2) weeks prior to the first day of the month for which such
recurring Services are to be provided.  Payment for recurring charges not
received by the tenth day of the month shall be considered late and the
provisions of Section 5.3 ("Late Payments") shall apply.

               5.2.4      Variable and One-Time Charges.  Charges for Services
not included in the monthly recurring charges (e.g., burstable Internet
bandwidth charges) and charges for one-time Services (e.g., Professional
Services, installation work, and Supplemental Emergency Services) shall be
included in a separate invoice.  Payment for such Services shall be due no later
than thirty (30) days after the date of such invoice.

     5.3     Late Payments.  Any delinquent payments shall accrue interest at
the Applicable Rate from the date such payments are due. 

     5.4     Payment in U.S. dollars.  All payments shall be made to RagingWire
in U.S. dollars, preferably by means of an automatic electronic funds transfer
system.

     5.5     Taxes and Other Fees.  All fees charged by RagingWire for Services
are exclusive of all taxes and similar fees, now in force or enacted in the
future, imposed on the transaction and/or the delivery of Services.  Customer
agrees that it will be responsible for and will pay in full all such taxes and
similar fees, except for taxes based on RagingWire's net income.  For purposes
of this Section 5.5 only, all Services shall be deemed provided at the Data
Center where  such Services originated.

6.     CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY OWNERSHIP; LICENSE
         GRANTS

     6.1     Confidential Information.

               6.1.1     Non-Disclosure.  RagingWire and Customer acknowledge
that each will have access to certain proprietary and/or confidential
information of the other Party concerning, without limitation, the other Party's
business, plans, customers, financials, technology, products, and other
information held in confidence by the other Party, whether in oral, written,
graphic or electronic form (collectively, "Confidential Information").  As used
in this Agreement, Confidential Information will include, but not be limited
to:  (i) all information in tangible or intangible form that is marked or
designated as confidential; (ii) RagingWire Technology; (iii) Customer
Technology; and (iv) the terms and conditions of this Agreement and any other
agreements between the Parties.  RagingWire and Customer each agrees, on behalf
of itself, its employees and other persons to whom disclosure of Confidential
Information is permitted under this Agreement, that (i) it will not use in any
way, for its own account or the account of any third party, except as expressly
permitted by, or required to achieve the purposes of, this Agreement, nor
disclose to any third party, any of the other Party's Confidential Information.

               6.1.2      Non-Confidential Information.  Notwithstanding
Section 6.1.1 ("Non-Disclosure"), information will not be deemed Confidential
Information under this Agreement if such information:  (i) is known to the
receiving Party prior to receipt from the disclosing Party, as evidenced by the
records of the receiving Party; (ii) becomes known (independently of disclosure
by the disclosing Party) to the receiving Party, directly or indirectly, from a
source other than one having an obligation of confidentiality to the disclosing
Party; (iii) becomes part of the public domain or otherwise ceases to be secret
or confidential, except through a breach of this Agreement by the receiving
Party; or (iv) is independently developed by the receiving Party without any
breach of this Agreement.

               6.1.3      Protection and Preservation.  Each Party on behalf of
itself, its Representatives, employees, agents, and contractors, agrees that it
will receive and hold all Confidential Information in trust and confidence and
that it will treat all Confidential Information with the same degree of care as
it accords to its own confidential information of like sensitivity, but in no
event less than a reasonable level of care.  Each Party shall:  (i) not sell,
license, transfer, publish, disclose, display or otherwise make available the
Confidential Information of the other Party; (ii) not reverse assemble or
reverse compile in whole or in part any applicable Confidential Information;
(iii) acknowledge and take commercially reasonable steps to preserve the other
Party's ownership rights in and to such other Party's Confidential Information;
(iv) hold in trust and confidence and not use any Confidential Information
except as necessary to perform obligations set forth in this Agreement; and
(v) similarly bind in writing necessary third parties to the confidentiality
obligations of this Section 6.1.3.  Notwithstanding the foregoing, each Party
shall have the right to disclose the other party's Confidential Information to
its appropriate officers, directors, employees, auditors and attorneys on a
"need to know basis".  Further, each Party may disclose the other Party's
Confidential Information to the extent necessary to comply with an order of an
administrative agency or court of competent jurisdiction, or to enforce a
Party's rights under this Agreement.  As an express condition to the preceding
sentence, the Party being required to disclose the information shall (i) take
all reasonable steps to prevent such disclosure and (ii) provide prior written
notice thereof to the other Party in sufficient time to enable the other Party
to seek a protective order or otherwise contest such disclosure.  Each Party
agrees that it will ensure that its Representatives, employees, agents and
contractors will not make use of, disseminate, or in any way disclose any
Confidential Information of the other Party to any person, firm or business,
except as necessary to perform obligations set forth in this Agreement and then
only under a written confidentiality agreement no less restrictive than this
Section 6.1 ("Confidential Information").  The obligations of non-disclosure and
non use shall apply to Confidential Information for a period of three (3) years
from the date of disclosure.

               6.1.4      Method of Disclosure.  Information disclosed in
written form or electronically transmitted shall be considered Confidential
Information only if it contains the legend "Confidential."  Information
disclosed in other-than-written form shall be Confidential Information only if
the disclosing Party states that the disclosure is confidential at the time it
is made and sends the recipient of the information a written summary, with an
appropriate confidentiality legend, of the information so disclosed within
thirty (30) days thereafter.

               6.1.5      Return of Confidential Information.  Upon termination
or expiration of this Agreement, or upon written request of the other Party,
each Party shall promptly return to the other all documents and other tangible
materials representing the other's Confidential Information and all copies
thereof, and shall permanently erase or destroy all Confidential Information
stored by or for it in electronic, optical, mechanical, or other storage medium,
and shall certify, in writing, the completion of the foregoing to the other
Party.

     6.2     Intellectual Property.

               6.2.1      Ownership.  Except for the rights expressly granted
pursuant to Section 6.3.1 ("Grant By RagingWire"), (i) this Agreement does not
transfer from RagingWire to Customer any RagingWire Technology and (ii) all
right, title and interest (including, without limitation, Intellectual Property
Rights) in and to the RagingWire Technology will remain solely with RagingWire. 
Except for the rights expressly granted pursuant to Section 6.3.2 ("Grant By
Customer"), (i) this Agreement does not transfer from Customer to RagingWire any
Customer Technology and (ii) all right, title and interest (including, without
limitation, Intellectual Property Rights) in and to the Customer Technology will
remain solely with Customer.

               6.2.2      General Skills and Knowledge.  Notwithstanding
anything to the contrary in this Agreement, Customer will not at any time
prohibit or enjoin RagingWire from using any concepts, skills, knowledge and
techniques relating to information technology that is or are acquired during the
course of providing the Services, including, without limitation, skills,
knowledge and information publicly known or available, generally applicable in
the trade (or art), or that could reasonably be acquired in similar work
performed for other customers of RagingWire.  For example, and without
limitation, if, during the Term, RagingWire and/or Customer working with
RagingWire jointly develops a computer program or algorithm that may be
generally applicable in the art, RagingWire shall have the right to use and/or
modify such computer program or algorithm, at no compensation to Customer, to
provide Services to [other customers of RagingWire.]  The Joint Development
shall be jointly owned by RagingWire and Customer and each shall be afforded
such rights as are available under applicable law, including federal copyright
law.

     6.3     License Grants.

               6.3.1      Grant by RagingWire.  RagingWire hereby grants to
Customer a non-exclusive, non-transferable, royalty-free license, without the
right to grant sub licenses during the Term, to use the RagingWire Technology
solely for the purpose of receiving the Services.  Customer shall have no right
to use the RagingWire Technology for any purpose other than receiving the
Services.

               6.3.2      Grant by Customer.  Customer agrees that if, in the
course of providing the Services, it is reasonably necessary for RagingWire to
access Customer Equipment and use Customer Technology, RagingWire is hereby
granted and shall have a non-exclusive, non-transferable, royalty-free license,
without the right to grant sub licenses during the Term, to use the Customer
Technology solely for the purpose of providing the Services to Customer. 
Subject to Section 6.2.2 ("General Skills and Knowledge"), RagingWire shall have
no right to use the Customer Technology for any purpose other than providing the
Services.

      6.4     Restrictions.  The RagingWire Technology shall be used by
Customer, its Representatives and agents only in a manner consistent with the
rights granted in Section 6.3.1 ("Grant By RagingWire").  Customer agrees to 
use its best efforts to ensure that no portion of the RagingWire Technology is
displayed outside the Data Center(s) or distributed in any way to any third
party.  Customer shall not rent, lease, license, distribute, transfer,
reproduce, display, modify, publicly perform or timeshare the RagingWire
Technology, or any portion thereof, or use such as a component of or a basis for
products or services prepared for sale, license, lease, access or other
marketing or distribution.  Neither Customer nor any of its Representatives or
agents shall prepare any derivative work based on the RagingWire Technology or
other materials provided to Customer by RagingWire.  Though not authorized to do
so, should Customer or any Representative or agent create any derivative works
of the RagingWire Technology, Customer, on behalf of itself and its
Representative and/or agent, hereby assigns any and all right, title and
interest (including, without limitation, Intellectual Property Rights) in such
derivative works to RagingWire.  Neither Customer nor any of its Representatives
or agents shall translate, reverse engineer, decompile or disassemble the
RagingWire Technology.  Customer shall not allow any third party or unlicensed
user or computer system to access or use the RagingWire Technology.  Customer
agrees not to demonstrate or disclose the results of any testing or
bench-marking of the RagingWire Technology, to any third party, without
RagingWire's prior written permission.

      Customer Technology shall be used by RagingWire, its representatives and
agents only in a manner consistent with the rights granted in Section 6.3.2
("Grant By Customer").  Ragingwire agrees to use its best efforts to ensure that
no portion of Customer Technology is displayed outside the Data Center(s) or
distributed in any way to any third party.  RagingWire shall not rent, lease,
license, distribute, transfer, reproduce, display, modify, publicly perform or
timeshare the Customer Technology, or any portion thereof, or use such as a
component of or a basis for products or services prepared for sale, license,
lease, access or other marketing or distribution.  Neither RagingWire nor any of
its representatives or agents shall prepare any derivative work based on the
Customer Technology or other materials provided to RagingWire by Customer. 
Though not authorized to do so, should RagingWirer or any representative or
agent create any derivative works of the Customer Technology, RagingWire, on
behalf of itself and its representative and/or agent, hereby assigns any and all
right, title and interest (including, without limitation, Intellectual Property
Rights) in such derivative works to Customer.  Neither RagingWire nor any of its
representatives or agents shall translate, reverse engineer, decompile or
disassemble the Customer Technology.  RagingWire shall not allow any third party
or unlicensed user or computer system to access or use the Customer Technology. 
RagingWire agrees not to demonstrate or disclose the results of any testing or
bench-marking of the Customer Technology, to any third party, without Customer's
prior written permission.

7.     RAGINGWIRE'S WARRANTIES AND SERVICE LEVEL GOALS

     7.1     RagingWire Warranties.  RagingWire represents and warrants that it
has the legal right to enter into this Agreement and perform its obligations
hereunder. In the event of a breach of the warranties set forth in this
Section 7.1, Customer's sole remedy shall be termination pursuant to Section 12
("Termination"), except as provided elsewhere in this Agreement.

     7.2     Service Level Goals.  "Service Level Goals" means the service level
goals applicable to the Services provided by RagingWire as set forth in the
applicable SLA.  If Customer experiences any Service performance issues, such as
Service Outages, described in an applicable SLA, as a result of RagingWire's
failure to provide the Services, the remedies and credits described in the
applicable SLA shall apply.

               7.2.1      Liquidated Damages.  Except as provided elsewhere in
this Agreement to the contrary, the Parties acknowledge and agree that because
of the unique nature of the Services contemplated by this Agreement, it is
difficult or impossible to determine with precision the specific amount of
damages that might be incurred by Customer as a result of a failure of
RagingWire to meet the Service Level Goals, or the specific amount that should
be the responsibility of RagingWire in such circumstances.  It is further
understood and agreed by the Parties that Customer shall be damaged by such
failure of RagingWire to meet the Service Level Goals, that it would be
impracticable or extremely difficult to fix the actual damages resulting
therefrom, that any credits that become payable under this Section 7.2 ("Service
Level Goals") are in the nature of liquidated damages, and not a penalty, and
are fair and reasonable under the circumstances, and such payments represent a
reasonable estimate of fair compensation for the losses that may reasonably be
anticipated from RagingWire's failure to meet the Service Level Goals.

               7.2.2      Sole Remedy and Liability.  In recognition of
Section 7.2.1 ("Liquidated Damages") and the other provisions hereof, and
notwithstanding any other provisions of this Agreement, the Parties acknowledge
and agree that, as an essential part of this Agreement, the liquidated damages
payable under Section 7.2.1 ("Liquidated Damages") shall be the sole and
exclusive measure of damages and remedy for Customer, and the sole and exclusive
liability and obligation of RagingWire, arising out of or in any way relating to
RagingWire's failure to meet the Service Level Goals or any other failure or
default by RagingWire in any way relating to the Services (including any
Supplemental Emergency Services) or RagingWire's failure to perform or provide
any Services hereunder.  The Parties further acknowledge and agree that the
pricing and other terms contained in this Agreement reflect and are based upon
the intended allocation of risk between the Parties as reflected in this
Section 7.2 ("Service Level Goals") and elsewhere in this Agreement, and form an
essential part of this Agreement.

               7.2.3      Maintenance.  RagingWire will conduct scheduled
maintenance of the Data Center(s) and Services.  In addition, RagingWire may be
required to perform emergency maintenance if an urgent, mission-critical, or
other serious maintenance situation arises.  RagingWire and Customer agree to
cooperate to minimize adverse impacts to the other Party during such scheduled
and emergency maintenance.

               7.2.4      Limitations.  THE SERVICE LEVEL GOALS SET FORTH IN
THIS SECTION 7.2 ("SERVICE LEVEL GOALS") SHALL APPLY ONLY TO THE SERVICES
PROVIDED BY RAGINGWIRE PURSUANT TO A SLA AND DO NOT APPLY TO (1) ANY
SUPPLEMENTAL EMERGENCY SERVICES, AND (2) ANY SERVICES THAT EXPRESSLY EXCLUDE THE
SERVICE LEVEL GOALS (AS STATED IN THE APPLICABLE SLA).  Except as stated
ELSEWHERE in this Agreement to the contrary, THIS SECTION 7.2 ("SERVICE LEVEL
GOALS") STATES CUSTOMER'S SOLE AND EXCLUSIVE REMEDY FOR ANY FAILURE BY
RAGINGWIRE TO PROVIDE SERVICES AND/OR THE PROVISION OF DEFECTIVE SERVICES.

     7.3     Selection of RagingWire Supplied Equipment; Manufacturer Warranty. 
CUSTOMER ACKNOWLEDGES THAT CUSTOMER HAS SELECTED THE RAGINGWIRE SUPPLIED
EQUIPMENT BASED UPON ITS OWN REVIEW AND EVALUATION OF SUCH EQUIPMENT AND
CUSTOMER HAS NOT IN ANY WAY RELIED UPON ANY RECOMMENDATIONS OR REPRESENTATIONS
WHICH MAY HAVE BEEN MADE BY RAGINGWIRE.  RAGINGWIRE DISCLAIMS ANY STATEMENTS
MADE BY RAGINGWIRE RELATING THERETO.  EXCEPT WITH RESPECT TO ANY EXPRESS WRITTEN
WARRANTIES MADE IN THIS AGREEMENT BY RAGINGWIRE FOR SERVICES RELATED TO
RAGINGWIRE SUPPLIED EQUIPMENT, CUSTOMER ACKNOWLEDGES AND AGREES THAT CUSTOMER'S
USE AND POSSESSION OF THE RAGINGWIRE SUPPLIED EQUIPMENT SHALL BE SUBJECT TO AND
CONTROLLED BY THE TERMS OF ANY MANUFACTURER'S OR, IF APPROPRIATE, SUPPLIER'S
WARRANTY AND INDEMNITY, AND CUSTOMER AGREES TO LOOK SOLELY TO THE MANUFACTURER
OR, IF APPROPRIATE, SUPPLIER (AND NOT TO RAGINGWIRE) WITH RESPECT TO ALL
MECHANICAL, ELECTRICAL, SERVICE AND OTHER CLAIMS, INCLUDING, WITHOUT LIMITATION,
WARRANTY AND INDEMNITY CLAIMS.  THE RIGHT TO ENFORCE ALL WARRANTIES AND
INDEMNITIES MADE BY SUCH MANUFACTURER OR SUPPLIER IS HEREBY, TO THE EXTENT
RAGINGWIRE HAS THE RIGHT, ASSIGNED TO CUSTOMER FOR THE DURATION OF CUSTOMER'S
USE OF THE RAGINGWIRE SUPPLIED EQUIPMENT.  RAGINGWIRE PROVIDES NO WARRANTY OR
INDEMNITY FOR ANY RAGINGWIRE SUPPLIED EQUIPMENT, FOR PERSONAL INJURY, PROPERTY
DAMAGES, INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OR OTHERWISE.

     7.4     No Other Warranty.  Except for the express warranties set forth in
this SECTION 7 or in a sla ("Ragingwire's warranties AND SERVICES LEVEL GOALS"),
the Services and the Ragingwire supplied equipment are provided on an "as is"
basis, and customer's use of the Services and/or the ragingwire supplied
equipment is at CUSTOMER'S own risk.  RagingWire does not make, and hereby
disclaims, any and all other express and/or implied warranties, including, but
not limited to, warranties of merchantability, fitness for a particular purpose,
noninfringement and title, and any warranties arising from a course of dealing,
usage or trade practice.  RagingWire does not warrant that the Services and/or
USE OF the ragingwire supplied equipment will be uninterrupted, error-free,
completely secure, OR THAT ALL ERRORS WILL BE CORRECTED.

     7.5     Disclaimer of Actions Caused by and/or Under the Control of Third
Parties.  RagingWire does not and cannot control the flow of data to or from
RagingWire's network and other portions of the internet.  Such flow depends in
large part on the PERFORMANCE of the internet Services provided or controlled by
third parties.  At times, actions or inactions of such third parties can impair
or disrupt customer's CONNECTIONS to the internet (or portions thereof). 
Although RagingWire will use commercially reasonable efforts to take actions it
deems appropriate to remedy and avoid such events, RagingWire cannot guarantee
that such events will not occur.  Accordingly, except for the negligence or
willful misconduct on the part of RagingWire, RagingWire disclaims any and all
liability resulting from or related to such events, AND CUSTOMER ACCEPTS SUCH
DISCLAIMER WITHOUT LIABILITY TO RAGINGWIRE.

8.     CUSTOMER'S REPRESENTATIONS, WARRANTIES

     8.1     Warranties of Customer.

               8.1.1      Warranties.  Customer represents and warrants that: 
(i) it has the legal right and authority to enter into this Agreement and
perform its obligations hereunder; (ii) it has the legal right and authority,
and will continue to own or maintain the legal right and authority during the
Term, to place and use any Customer Equipment as contemplated under this
Agreement; (iii) the performance of its obligations and use of the Services (by
Customer, its Representatives and customers) will not violate any applicable
laws, regulations or the Rules and Regulations or cause a breach of any
agreements with any third parties or unreasonably interfere with other
RagingWire customers' use of RagingWire Services; (iv) all equipment, materials
and other tangible items placed by Customer at the Data Center(s) will be
configured and used in compliance with all applicable manufacturer
specifications including, without limitation, power outlet, power consumption
and clearance requirements; and (v) each Representative will be assigned a
unique password, and no password will be shared or otherwise utilized by two (2)
or more individuals.

               8.1.2      Breach of Warranties.  If Customer breaches any of the
warranties in Section 8.1.1 ("Warranties"), in addition to any other remedies
available at law or in equity, RagingWire will have the right, in its sole
discretion, to immediately suspend any or all Services to Customer; provided,
however, prior to any exercise of a remedy RagingWire will provide notice as
provided in Section 12 ("Termination") and an opportunity to cure to Customer.  
If such breach is not cured within thirty (30) days, RagingWire  shall have the
right to terminate services as provided in Section 12. Customer shall be
obligated to pay for Services  provided due to suspension as a result of the
breach. 

     8.2     Compliance with Laws; Rules and Regulations.  Customer agrees that
it shall use the Services only for lawful purposes and in accordance with this
Agreement.  Customer will comply at all times with all applicable laws and
regulations and the Rules and Regulations, as amended by RagingWire from time to
time.  RagingWire may change the Rules and Regulations upon reasonable notice to
Customer of at least five (5) days, which notice may be provided by posting such
new Rules and Regulations at the affected Data Center.  Customer acknowledges
that Customer has received, read and understood the current version of the Rules
and Regulations.  The Rules and Regulations contain restrictions regarding
online conduct (including prohibitions againstunsolicited commercial email) by
Customer, its Representatives and its customers.  Customer agrees to comply with
such restrictions and further agrees that a failure to comply with the same
shall, atRagingWire's election, constitute a material breach of this Agreement. 
Customer further acknowledges that RagingWire exercises no controlwhatsoever
over the content of the information passing through the Customer Equipment and
that Customer agrees that it is Customer's sole responsibility to ensure that
the information transmitted and received by Customer, its Representatives and
its customers comply with all applicable laws and regulations and the Rules and
Regulations.

     8.3     Access and Security.

               8.3.1      Use Administrator.   Promptly after the Effective
Date, Customer shall designate up to two individuals to serve as the use
administrator(s) ("Use Administrator") for Customer.  The Use Administrator
shall be responsible for assigning passwords to Representatives, administering
security profiles of Representatives, inputting data to the Individual
Representative Form, and verifying the identity of Representatives when called
upon by RagingWire to do so.  The Use Administrator(s) shall also serve as the
primary contact between Customer and RagingWire pertaining to the Services.

                    8.3.2      Representatives.  For an individual to be a
Representative, the individual must be identified in writing by Customer on an
Individual Registration Form prior to first access to the Data Center by such
Representative.  All Individual Registration Forms must be authenticated by
Customer's Use Administrator and a valid password issued in order to become
effective.  Customer must promptly submit (in writing) and authenticate any
changes to the information on an existing Customer Registration Form to
RagingWire.  RagingWire shall have no liability whatsoever for relying on an
outdated Customer Registration Form which has not been properly updated by
Customer.

                   8.3.3      Use of Passwords.  Customer acknowledges and
agrees that it is solely responsible for maintaining the confidentiality of the
passwords distributed to Representatives, and agrees to notify RagingWire if it
discovers that the password is lost, stolen, disclosed to an unauthorized third
party, or otherwise may have been compromised.  Customer shall be entirely
responsible for any and all activities which occur under Customer's passwords,
whether or not Customer or its Authorized Users are the entity or individuals
undertaking such activities.

                  8.3.4      Data Center Access.  Except with the advance
written consent of RagingWire, Customer's access to the Data Center(s)shall be
limited solely to the Representatives.  Representatives shall have access only
to the Customer Area and are prohibited from accessing other areas of the Data
Center(s) unless accompanied by an authorized RagingWire representative. 
Customer and its Representatives shall cooperate with and comply with all
security and safety measures promulgated by RagingWire from time to time in the
Rules and Regulations, including, without limitation, the use of entry and exit
logs and agreements, key cards, voice, photo, biometric, or other personal
identification recognition devices, and other mechanisms and devices for
registering, tracking and limiting access to the Customer Area and the Data
Center(s).  In the event of an emergency situation, as reasonably determined by
RagingWire, involving or potentially involving the Customer Equipment or the
RagingWire Supplied Equipment, RagingWire may admit individuals into the
Customer Area pursuant to RagingWire's Emergency Admission Procedures.

     8.4     License to Use of Space.  Customer acknowledges that as a user of
space in the Data Center(s), Customer has no right or entitlement to any
particular location or amount of square footage (except as otherwise expressly
provided in a SLA), but has the right to use the Customer Area solely under a
non-exclusive, non-transferable, revocable license, as provided in Sections 8.8
("Use of Customer Area") and 13.2 ("No Lease; Other Limitations").

     8.5     Restrictions on Use of Services.  Except as otherwise provided in a
written agreement between the Parties, Customer shall not, without the prior
written consent of RagingWire (which consent may be granted or withheld in its
sole and absolute discretion), resell the Services to any third parties or
connect the Customer Equipment directly to anything other than the RagingWire
network, equipment and facilities.

     8.6     Equipment And Connections.  Each piece of Customer Equipment and
RagingWire Supplied Equipment installed in the Customer Area must be clearly
labeled, in accordance with the standard instructions in RagingWire's Customer
Guide, with Customer name (or a code name identified in writing to RagingWire)
and individual component identification.  Each connection to and from each piece
of such equipment shall be clearly labeled with Customer's name (or code name)
at the starting and ending point of the connection.  Customer Equipment and
RagingWire Supplied Equipment must be configured and run at all times in
compliance with the appropriate manufacturer's specifications, including power
outlet, power consumption, and clearance requirements.  Customer must provide
RagingWire with prior written notice any time Customer intends to connect or
disconnect any Customer Equipment, RagingWire Supplied Equipment, or other
equipment in the Customer Area.

     8.7     Relocation of Customer Equipment.  If it becomes necessary to
relocate the Customer Equipment or RagingWire Supplied Equipment to another
Customer Area or Data Center, Customer shall cooperate with RagingWire to
facilitate such relocation, whether such relocation is based on the reasonable
business needs of RagingWire (including, but not limited to, the needs of other
RagingWire customers), the expansion of the space requirements of Customer, or
otherwise.  RagingWire shall be solely responsible for any costs and expenses
incurred by RagingWire in connection with any such relocation and will use
commercially reasonable efforts, in cooperation with Customer, to minimize and
avoid any interruption of the Services.

     8.8     Use of Customer Area.  Customer acknowledges that RagingWire has
made no representations or warranties about the physical condition of the
Customer Area or the Data Center(s), their compliance with laws or their fitness
for Customer's intended use.  Customer agrees that Customer occupies the
Customer Area on an "as-is, where-is" basis under a non-exclusive,
non-transferable, revocable license for the Term.  Customer agrees that if any
law or regulation applicable to the Customer Area or the Data Center(s) requires
that alterations or improvements be made to the Customer Area, other customer
areas or the Data Center(s), to the extent such requirements result from
Customer's use and occupancy of the Customer Area or the Data Center(s),
Customer agrees that Customer shall pay for such alterations and improvements. 
Notwithstanding Customer's payment therefore, the Parties agree that all such
alterations and improvements shall immediately become a part of the Data Center
and the property of RagingWire or its lessor as applicable.

     8.9     Conduct At Data Center.

               8.9.1      Conduct.  Customer on behalf of itself and its
Representatives agrees to adhere to and abide by all security and safety
measures set forth in the Rules and Regulations, the Customer Guide or as
otherwise established by RagingWire.  A copy of the current version of the Rules
and Regulations and the Customer Guide shall be made available to Customer upon
request.  Customer on behalf of itself and its Representatives expressly agrees
to not do or participate in any of the following: (i) interfere with, make any
unauthorized use of, misuse or abuse any of RagingWire's property or equipment,
or that of any other RagingWire customer or third party (ii) harass or disturb
any individual, including RagingWire's personnel and representatives of other
RagingWire customers; or (iii) any activity that is in violation of the law or
aids or assists any criminal activity while on RagingWire's property, or in
connection with the Data Center(s) or the Services.  additionally, customer
acknowledges that neither it nor any of its representatives shall disturb, in
any way, the raised floor of the data center(s).

               8.9.2      Prohibited Items.  Customer and Representatives shall
keep the Customer Area, and common areas adjacent to it, clean and clear of
debris and refuse at all times.  Customer shall not, except as otherwise agreed
by RagingWire in writing:

                           (a)     Place any Customer Equipment in the Customer
Area that is not properly labeled and (if RagingWire is providing managed
Services) has not been identified in writing to RagingWire;

                           (b)     Store any paper products or other combustible
materials of any kind in the Customer Area (other than equipment manuals and, if
applicable, immediately required printing supplies); or

                           (c)     Bring any Prohibited Materials (as defined
below) into any Data Center.  Such "Prohibited Materials" include, without
limitation, the following and any similar items: tobacco products and lighters;
explosives and weapons; hazardous or flammable materials; spray paint cans;
alcohol, illegal drugs and other intoxicants; electromagnetic devices especially
those which could interfere with computer and telecommunications equipment;
radioactive materials; photographic, video, or magnetic recording equipment of
any kind (other than tape back-up equipment); or animals (except those
specifically trained and used to provide assistance to the impaired).

                            (d)     Bring food or drinks onto the raised floor
of the Data Center(s).  These items are permitted only in the designated
cafeteria areas.

               8.9.3      Prohibited Activities.  Customer, on behalf of itself
and its Representatives, agrees that it will not: (i) send unsolicited
commercial messages or communications in any form to third parties (commonly
known as "spam"); (ii) engage in any activities or actions that infringe upon or
misappropriate the Intellectual Property Rights of any third party, including,
without limitation, using third-party copyrighted materials without appropriate
permission, using third-party trademarks without appropriate permission or
attribution, and using or distributing third-party information protected as a
trade secret information in violation of a duty of confidentiality; (iii) engage
in any activities or actions that would violate the personal privacy rights of
others including, but not limited to, collecting and distributing information
about Internet users without their permission, except as permitted by applicable
law; (iv) send, post, or host harassing, abusive, libelous, or obscene materials
or assist in any similar activities related thereto; (v) intentionally omit,
delete, forge, or misrepresent transmission information, including headers,
return mailing and Internet protocol addresses; (vi) engage in any activities or
actions intended to withhold or cloak Customer or its customer's identity or
contact information; (vii) use RagingWire's Services for any illegal purposes,
in violation of any applicable laws or regulations or in violation of the rules
of any other service providers, websites, chat rooms and the like;
(viii) intentionally transmit or otherwise propagate computer viruses or similar
destructive computer codes; (ix) disturb or anchor any item to the raised floor
of the Data Center(s); (x) climb or scale any cages, ladders, racks or any
support structures; (xi) engage in any other activities which may be deemed
prohibited, in writing, by RagingWire, in its sole reasonable discretion; or
(xii) assist or permit any persons in engaging in any of the activities
described above.  All of the foregoing are "Prohibited Activities".  If Customer
becomes aware of any Prohibited Activities, Customer will use Customer's best
efforts to remedy such Prohibited Activities immediately including, if
necessary, limiting or terminating any of its Representative's access to
Customer's online facilities.

               8.9.4      Cameras.  Customer nor any of its Representatives
shall utilize, install, or configure any camera or other media device so as to
view, record, or transmit any images or information regarding the Data
Center(s).  In order to maintain each Customer's privacy, all camera
installations allowing a Customer to view their own Customer Area will be
performed by RagingWire.

     8.10     Suspension and Termination of Representative Access to Data
Center.  RagingWire shall have the right to suspend and/or terminate a
Representative's access to the Data Center(s) at any time for any material
failure, as determined in RagingWire's sole discretion, by such Representative
to comply with the terms of this Agreement, the Customer Guide and/or the Rules
and Regulations.  In the event that access is terminated, Customer shall
immediately take steps, to RagingWire's reasonable satisfaction, to ensure that
Customer's remaining Representatives shall conform their conduct to the terms of
this Agreement, the Customer Guide and the Rules and Regulations.

     8.11   RagingWire Supplied Equipment.

               8.11.1      Delivery and Term.  On or prior to the Service
Commencement Date, RagingWire shall deliver to Customer, at the designated
Customer Area, the RagingWire Supplied Equipment.  Customer shall have the right
to use the RagingWire Supplied Equipment for the Term unless otherwise specified
in the applicable SLA.  Customer shall not remove any RagingWire Supplied
Equipment from the Customer Area without the prior written consent of
RagingWire.

              8.11.2      Title.  The RagingWire Supplied Equipment shall always
remain the personal property of RagingWire.  Customer shall have no right or
interest in or to the RagingWire Supplied Equipment except as expressly provided
in this Agreement and any SLA and shall hold the RagingWire Supplied Equipment
subject and subordinate to the rights of RagingWire.  Customer agrees to execute
UCC financing statements as and when requested by RagingWire and hereby appoints
RagingWire as Customer's attorney-in-fact to execute such financing statements
on Customer's behalf.  Customer will, at Customer's own expense, keep the
RagingWire Supplied Equipment free and clear from any liens or encumbrances of
any kind (except any caused by RagingWire) and will indemnify and hold
RagingWire harmless from and against any loss or expense caused by Customer's
failure to do so.  Customer shall give RagingWire immediate written notice of
any attachment or judicial process affecting the RagingWire Supplied Equipment
or RagingWire's ownership thereof.  Customer will not remove, alter or destroy
any labels on the RagingWire Supplied Equipment stating that it is the property
of RagingWire and shall allow the inspection of the RagingWire Supplied
Equipment at any time.

     Customer Equipment shall always remain the personal property of Customer. 
RagingWire shall have no right or interest in or to Customer Equipment except as
expressly provided in this Agreement and any SLA.  RagingWire will, at
RagingWire's own expense, keep Customer Equipment free and clear from any liens
or encumbrances of any kind (except any caused by Customer) and will indemnify
and hold Customer harmless from and against any loss or expense caused by
RagingWire's failure to do so.  RagingWire shall give Customer immediate written
notice of any attachment or judicial proceeding affecting Customer Equipment or
Customer's ownership thereof.  RagingWire will not remove, alter or destroy any
labels on Customer Equipment stating that it is the property of Customer.

               8.11.3      Use, Maintenance and Repair.  Customer will, at
Customer's own expense, keep the RagingWire Supplied Equipment in good repair,
appearance and condition, other than normal wear and tear, and, if not included
in the Services, shall obtain, pay for and keep in effect throughout the Term a
hardware and software maintenance agreement with the manufacturer or other party
acceptable to RagingWire.  All parts furnished in connection with such repair
and maintenance shall be manufacturer authorized parts and shall immediately
become components of the RagingWire Supplied Equipment and the property of
RagingWire.  Customer shall use the RagingWire Supplied Equipment in compliance
with the manufacturer's or supplier's suggested guidelines and in accordance
with the Rules and Regulations.  If Customer fails to maintain the RagingWire
Supplied Equipment as described in this Section 8.11.3, RagingWire shall have
the option, in its sole and absolute discretion, to:  (i) retake possession of
the RagingWire Supplied Equipment; and/or (ii) provide such maintenance and
charge Customer the associated costs of such maintenance, and Customer agrees to
pay any such charges.

               8.11.4      Upgrades and Additions.  Customer may affix or
install any accessory, addition, upgrade, equipment or device to or on the
RagingWire Supplied Equipment (other than electronic data) ("Additions"),
provided that such Additions (i) can be removed without causing damage to the
RagingWire Supplied Equipment; (ii) do not reduce the value of the RagingWire
Supplied Equipment; (iii) are obtained from or approved in writing by RagingWire
prior to affixing or installing such Additions to or on the RagingWire Supplied
Equipment, and (iv) are not subject to the interest of any third party.  No
Additions shall be installed without RagingWire's prior written consent.  At the
end of the Initial Term, or Renewal Term (if applicable), Customer shall, at
RagingWire's sole election, remove any Additions which (i) were not provided by
RagingWire, and (ii) are readily removable without causing material damage or
impairment of the intended function, use, or value of the RagingWire Supplied
Equipment, and Customer shall restore the RagingWire Supplied Equipment to its
original configuration.  Any Additions, which are not readily removable, shall
become the property of RagingWire, lien free and at no cost to RagingWire.

     8.12     Scheduled And Emergency Maintenance.  RagingWire will conduct
routine scheduled maintenance of the Data Center(s) according to the maintenance
schedule for the applicable Data Center, as such schedule may e modified from
time to time in RagingWire's sole discretion.  RagingWire shall make a copy of
the then current applicable maintenance schedule available to Customer upon
request.  In the event that an urgent, mission-critical maintenance situation
arises, RagingWire shall have to the right to perform emergency maintenance of
the Data Center(s).  Any such emergency maintenance, not caused solely by the
actions of RagingWire shall not constitute a breach of this Agreement. To the
extent circumstances allow in an emergency situation, RagingWire will make
reasonable efforts to notify Customer of emergency maintenance about to be
performed.  During such scheduled and emergency maintenance periods, the
Customer Equipment may be unable to transmit and/or receive data, and Customer
may be unable to access the Customer Equipment and/or the RagingWire Supplied
Equipment.  Customer agrees to cooperate with RagingWire during scheduled and
emergency maintenance periods.  Customer further agrees that RagingWire shall
have the right to access the Customer Area for the purpose of performing
emergency maintenance.

9.     INSURANCE

     9.1     RagingWire Minimum Insurance Levels.  RagingWire agrees to keep in
full force and effect during the term of this Agreement:  (i) a broad form
Commercial General Liability Insurance policy providing for coverage of at least
two million dollars ($2,000,000.00) per occurrence for bodily injury and
property damage; and (ii) workers' compensation insurance in an amount not less
than that required by applicable law.  The Commercial General Liability
Insurance policy shall be (i) written on an "occurrence" policy form and not on
a "claims made" form; (ii) shall be primary and not contributory with
RagingWire's liability insurance; (iii) shall provide for not less than thirty
(30) days' advance written notice to RagingWire from the insurer or insurers, if
more than one, of any cancellation, nonrenewal, or material change in coverage
or available limits of liability; and (iv) shall be issued by an insurance
company with a rating of no less than A-V in the current Best's Insurance Guide,
or otherwise be acceptable to Customer, and admitted to engage in the business
of insurance in the state in which the Services are actually provided
(notwithstanding the provisions of Section 3.1 ("Delivery of Services")). 
RagingWire's Commercial General Liability Insurance coverage may be provided by
a combination of primary, excess, and umbrella policies, provided that those
policies are absolutely concurrent in all respects regarding the coverage
afforded by the policies. The coverage of any excess or umbrella policy must be
at least as broad as the coverage of the primary policy.  RagingWire shall
ensure, and be solely responsible for ensuring, that its contractors and
subcontractors maintain insurance coverage at levels no less than those required
by applicable law and customary in the applicable industry.

      9.2     Customer Minimum Insurance Levels.  Customer agrees to keep in
full force and effect during the term of this Agreement:  (i) a broad form
Commercial General Liability Insurance policy providing for coverage of at least
two million dollars ($2,000,000.00) per occurrence for bodily injury and
property damage; and (ii) workers' compensation insurance in an amount not less
than that required by applicable law.  The Commercial General Liability
Insurance policy shall be (i) written on an "occurrence" policy form and not on
a "claims made" form; (ii) shall be primary and not contributory with Customer's
liability insurance; (iii) shall provide for not less than thirty (30) days'
advance written notice to Customer from the insurer or insurers, if more than
one, of any cancellation, nonrenewal, or material change in coverage or
available limits of liability; and (iv) shall be issued by an insurance company
with a rating of no less than A-V in the current Best's Insurance Guide, or
otherwise be acceptable to RagingWire, and admitted to engage in the business of
insurance in the state in which the Services are actually provided
(notwithstanding the provisions of Section 3.1 ("Delivery of Services")). 
Customer's Commercial General Liability Insurance coverage may be provided by a
combination of primary, excess, and umbrella policies, provided that those
policies are absolutely concurrent in all respects regarding the coverage
afforded by the policies.  The coverage of any excess or umbrella policy must be
at least as broad as the coverage of the primary policy.  Customer shall ensure,
and be solely responsible for ensuring, that its Representatives (including
contractors and subcontractors) maintain insurance coverage at levels no less
than those required by applicable law and customary in the applicable industry. 

     Customer shall be solely responsible to procure and maintain property
insurance coverage for the Customer Equipment, the RagingWire Supplied Equipment
and all other items of Customer's property from any and all risks in, on, at or
about the Customer Area or the Data Center(s) at which the Services are
provided, including without limitation fire, fire protection system failure and
earthquake damage.

     9.3     Certificates of Insurance.  Customer shall (i) deliver to
RagingWire certificates of insurance which evidence the minimum levels of
insurance set forth in Section 9.2 ("Customer Minimum Insurance Levels"); and
(ii) cause its insurance provider(s) to name RagingWire as an additional insured
and to notify RagingWire in writing of the effective date of such coverage. 
Customer shall deliver the certificates of insurance required by this
Section 9.3 to RagingWire (i) on or before the first entry of Customer or a
Representative onto any Data Center; (ii) again at least thirty (30) days before
the expiration date of any applicable policy; and (iii) again on renewal of any
applicable policy.

     RagingWire shall (i) deliver to Customer certificates of insurance which
evidence the minimum levels of insurance set forth in Section 9.1 ("RagingWire
Minimum Insurance Levels"); and (ii) cause its insurance provider(s) to name
Customer as an additional insured and to notify Customer in writing of the
effective date of such coverage.  RagingWire shall deliver the certificates of
insurance required by this Section 9.3 to Customer (i) on or before the first
entry of Customer or a Representative onto any Data Center; (ii) again at least
thirty (30) days before the expiration date of any applicable policy; and (iii)
again on renewal of any applicable policy

     9.4     Obligations Continue Regardless of Insurance.  The insurance
requirements set forth in this Section 9 ("Insurance") are independent of
Customer's indemnification and other obligations under this Agreement and shall
not be construed or interpreted in any way to restrict, limit or modify
Customer's indemnification and other obligations or to limit Customer's
liability under this Agreement.

     9.5     Waiver of Subrogation Rights.  RagingWire and Customer each agrees
to cause the insurance companies issuing their respective insurance policies to
waive any subrogation rights that those insurance companies may have against the
other Party by way of contract or otherwise.  RagingWire and Customer hereby
waive any right that either may have against the other on account of any bodily
injury or property loss or damage to the extent that such loss or damage is
insured hereunder under their respective insurance policies.

10.     LIMITATIONS OF LIABILITY

     10.1     Personal Injury.  EACH REPRESENTATIVE AND ANY OTHER PERSON
VISITING A DATA CENTER DOES SO AT HIS OR HER OWN RISK.  RAGINGWIRE SHALL HAVE NO
LIABILITY WHATSOEVER FOR ANY HARM TO SUCH PERSONS RESULTING FROM ANY CAUSE OTHER
THAN THE NEGLIGENCE OR WILLFUL MISCONDUCT OF RAGINGWIRE.

     10.2     Damage to Customer Equipment.  RAGINGWIRE SHALL HAVE NO LIABILITY
FOR ANY DAMAGE TO, OR LOSS OF, ANY CUSTOMER EQUIPMENT RESULTING FROM ANY CAUSE
OTHER THAN THE NEGLIGENCE OR WILLFUL MISCONDUCT OF RAGINGWIRE.  TO THE EXTENT
RAGINGWIRE IS LIABLE FOR ANY DAMAGE TO, OR LOSS OF, CUSTOMER EQUIPMENT FOR ANY
REASON, SUCH LIABILITY SHALL BE LIMITED SOLELY TO THE THEN-CURRENT MARKET VALUE
OF THE CUSTOMER EQUIPMENT, EXCLUDING (i) ANY LOST DATA, (ii) LOST SOFTWARE,
AND/OR (iii) LOST FIRMWARE.

     10.3     Waiver of Consequential and Incidental Damages.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE OR RESPONSIBLE TO THE OTHER OR ANY THIRD PARTY FOR ANY
TYPE OF INCIDENTAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT
NOT LIMITED TO, LOST REVENUE, LOST PROFITS, REPLACEMENT GOODS, LOSS OF
TECHNOLOGY, LOSS OF RIGHTS OR SERVICES, LOSS OF DATA, OR INTERRUPTION OR LOSS OF
USE OF SERVICE OR EQUIPMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
WHETHER ARISING UNDER A THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, OR OTHERWISE.

     10.4     Hazardous Materials; Assumption of Risk.  CUSTOMER ACKNOWLEDGES
THAT CERTAIN HAZARDOUS OR TOXIC SUBSTANCES, MATERIALS, OR WASTE (COLLECTIVELY,
"HAZARDOUS MATERIALS"), INCLUDING BUT NOT LIMITED TO BATTERY ACID, HIGH VOLTAGE
ELECTRICITY, AND DIESEL FUEL, MAY BE PRESENT IN OR AROUND THE DATA CENTER(S) AND
THAT CUSTOMER AND ITS REPRESENTATIVES MAY BE EXPOSED TO SUCH HAZARDOUS
MATERIALS.  CUSTOMER IS AWARE OF THE INHERENT RISKS OF INJURY AND PROPERTY
DAMAGE INVOLVED IN RAGINGWIRE'S NORMAL OPERATIONS OF THE DATA CENTER(S),
INCLUDING, WITHOUT LIMITATION, RISKS DUE TO OCCUPATIONAL OR ENVIRONMENTAL
EXPOSURE TO HAZARDOUS MATERIALS KNOWN TO CAUSE CANCER, BIRTH DEFECTS,
REPRODUCTIVE HARM, OR OTHER PHYSICAL AILMENTS.  CUSTOMER ASSUMES ANY AND ALL
KNOWN AND UNKNOWN RISKS OF INJURY AND PROPERTY DAMAGE THAT MAY RESULT FROM
EXPOSURE TO HAZARDOUS MATERIALS IN OR AROUND THE DATA CENTER(S), EXCEPT FOR
INJURY AND PROPERTY DAMAGE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF RAGINGWIRE.

     10.5     Maximum Liability  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, RAGINGWIRE'S MAXIMUM AGGREGATE LIABILITY TO CUSTOMER RELATED TO
OR IN CONNECTION WITH THIS AGREEMENT WILL BE LIMITED TO THE TOTAL AMOUNT PAID BY
CUSTOMER TO RAGINGWIRE HEREUNDER FOR THE TWELVE (12) MONTH PERIOD IMMEDIATELY
PRECEDING THE FIRST EVENT WHICH GAVE RISE TO SUCH LIABILITY.

     10.6     Loss of Power.  RagingWire shall not be liable for any failure or
delay in its performance, including a Service Outage, under this Agreement due
to the loss of power to any Data Center resulting from the unauthorized
activation, or the required periodic testing pursuant to State or local laws or
regulations, of any of the Emergency Power Off ("EPO") switches.

     10.7     Basis of the Bargain; Failure of Essential Purpose.  Customer
acknowledges that RagingWire has set its prices and entered into this Agreement
in reliance upon the limitations, exclusions, and disclaimers of liability and
the disclaimers of warranties and damages set forth in this Agreement, and that
such limitations, exclusions and disclaimers form an essential basis of the
bargain between Customer and RagingWire.  The limitations and exclusions of
liability and disclaimers specified in this Agreement shall survive and apply
even if the remedies provided herein are found to have failed of their essential
purpose.

11.     INDEMNIFICATION

     11.1     Indemnification By RagingWire.  RagingWire agrees to indemnify,
defend and hold harmless Customer from and against any and all costs,
liabilities, losses, and expenses (including, but not limited to, reasonable
attorneys' fees) (collectively, "Losses") resulting from (i) a breach of its
warranties contained in this Agreement or a SLA; (ii) from any claim, suit,
action, or proceeding (each, an "Action") brought by any third party against
Customer or its affiliates alleging:  (a) the infringement or misappropriation
of any Intellectual Property Rights relating to the delivery or use of the
Services (excluding any contributory infringement by the Customer); (b) personal
injury and/or property damage to the extent caused by the [gross] negligence or
willful misconduct of RagingWire; or (c) any violation of or failure to comply
with the Rules and Regulations.  Customer may retain its own counsel to assist
in the defense of any indemnified Action, at its own expense and provided
RagingWire shall retain control over such defense.

     11.2     Indemnification By Customer  Customer agrees to indemnify, defend
and hold harmless RagingWire, its employees, agents, affiliates and customers
(collectively the "RagingWire Indemnitees") from and against Losses resulting
from (i) a breach of its warranties contained in this Agreement or SLA; (ii) any
Action brought by any third party against any of the RagingWire Indemnitees
alleging:  (a) the infringement or misappropriation of any Intellectual Property
Rights relating to the use of the Services; (b) personal injury and/or property
damage to the extent caused by the negligence or misconduct of Customer or its
Representatives; (c) any violation of or failure to comply with the Rules and
Regulations by Customer or its Representatives; (d) any damage or destruction to
the Customer Area, the Data Center(s), RagingWire Supplied Equipment or
equipment of any third party caused by Customer or its Representatives;
(e) damages as a result of the use or occupancy of the Customer Area or Data
Center(s) by Customer or its Representatives; (f) infringement or
misappropriation of any Intellectual Property Rights of any third party by
Customer or its Representatives; (g) defamation, libel, slander, obscenity,
pornography, or violation of the rights of privacy or publicity of any third
party by Customer or its Representatives; (h) spamming, or any other offensive,
harassing or illegal conduct or violation of the Rules and Regulations by
Customer or its Representatives, or   The RagingWire Indemnitees may retain
their own counsel to assist in the defense of any indemnified Action, at their
own expense and provided Customer shall retain control over such defense.

     11.3     Additional Indemnities of Customer  RagingWireshall have no
liability for, and Customer shall indemnify, defend and hold the RagingWire
Indemnitees harmless against, any Losses arising from Actions alleging any
infringement of the Intellectual Property Rights of a third party resulting from
(i) compliance with Customer's designs, specifications, or instructions; (ii)
modification of the Services or the RagingWire Supplied Equipment by Customer or
its Representatives; (iii) use of the Services or the RagingWire Supplied
Equipment other than as authorized by RagingWire; (iv) use or combination of
such the Services or the RagingWire Supplied Equipment with any items not
supplied by RagingWire (including, without limitation, any Additions) or
Customer's failure to use updated or modified versions of the Services or the
RagingWire Supplied Equipment provided by RagingWire; or (v) any information
provided by Customer to RagingWire.

     11.4     Notice.  Each Party's indemnification obligations set forth in
Section 11.1 ("Indemnification By RagingWire") and Section 11.2
("Indemnification By Customer") shall be subject to the following: 
(i) receiving prompt and sufficient written notice of the existence of any
Action so that the indemnifying Party is not prejudiced by a lack of notice;
(ii) being able, at its option, to control the defense of such Action; (iii) the
indemnified party not settling any such action, claim or suit without the
indemnifying party's prior written consent; and (iv) receiving full cooperation
of the indemnified Party in the defense of such Action.

     11.5     Enjoinment  If Customer's use of the Services or the RagingWire
Supplied Equipment under the terms of this Agreement is, or in RagingWire's
opinion is likely to be, enjoined or RagingWire desires to limit its exposure to
an Action, then RagingWire may, at its sole option and expense, either:  (i)
procure for Customer the right to continue using such Services or RagingWire
Supplied Equipment under the terms of this Agreement; (ii) replace or modify
such Services or RagingWire Supplied Equipment so that it is or they are
non-infringing and substantially equivalent in function to the enjoined Services
or RagingWire Supplied Equipment; or (iii) if options (i) and (ii) above cannot
be accomplished despite the reasonable efforts of RagingWire, then RagingWire
may terminate Customer's rights and RagingWire's obligations under this
Agreement with respect to such Services or RagingWire Supplied Equipment and
refund to Customer the unearned portion of any fees paid to RagingWire.

     11.6     Sole and Exclusive Obligations and Remedies.  THE FOREGOING
INDEMNITY AND LIMITED REMEDIES ARE  THE PARTIES SOLE AND EXCLUSIVE OBLIGATIONS,
AND THE PARTIES SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT TO INFRINGEMENT OR
MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY RIGHTS.

12.     TERMINATION

     12.1     Termination Without Cause.  Either Customer or RagingWire may
terminate any Services or this Agreement without cause, provided that the
terminating Party notifies the other Party in writing at least one hundred and
eighty (180) days prior to the end of the Initial Term (or a Renewal Term, if
applicable), in which case such Services or the Agreement shall terminate at the
end of such term.  The termination of any particular Service will not affect
Customer's obligation to pay for other Services or any other amounts due from
Customer to RagingWire.

     12.2     Termination For Cause.

                 12.2.1      For Curable Breach.  Subject to Section 7.2
("Service Level Goals"), either Customer or RagingWire may terminate this
Agreement if the other Party breaches any material term or condition of this
Agreement and fails to cure such breach within thirty (30) days after receipt of
written notice of the same, except in the case of failure to pay fees, which
must be cured within five (5) business days after receipt of written notice from
RagingWire.  Customer may also terminate Services to be provided in the future
and the obligation to pay for such future Services in accordance with the terms
of the applicable SLA.

                12.2.2      Insolvency.   Either party may terminate this
Agreement effective upon written notice if Customer: (i) becomes the subject of
an involuntary petition in bankruptcy or any involuntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors, if such involuntary petition or involuntary proceeding is not
dismissed within thirty (30) days of filing; or (ii) becomes the subject of a
voluntary petition in bankruptcy or any voluntary proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors.

                12.2.3      Incurable Breach Either Party may terminate this
Agreement effective upon written notice, if the other Party has breached its
obligations of confidentiality set forth in Section 6.1 ("Confidential
Information").

     12.3     No Liability Upon Expiration.  Neither Party shall be liable to
the other Party for any expiration of any Service in accordance with the terms
of the applicable SLA or, excepting Section 12.2 ("Termination for Cause"), this
Agreement in accordance with its terms.

     12.4     Effect of Termination.  Upon the effective date of termination of
a Service pursuant to this Agreement:

                12.4.1      Termination of Service.  RagingWire will immediately
cease providing such Service;

                12.4.2      Payment.  Any and all payment obligations of
Customer under this Agreement for such Service provided through the date of
termination shall immediately become due and payable, and such payment
obligations shall accrue interest, from the date that is  thirty (30) days after
the final invoice date for such Service, at the Applicable Rate; and

               12.4.3      Return of Equipment.  Subject to Section 12.5
("Customer Equipment as Security"), within ten  (10) business days of such
termination Customer shall, with respect to such Service:  (i) remove from the
Data Center(s) all associated Customer Equipment (excluding any RagingWire
Supplied Equipment) and any other Customer property; (ii) deliver or make
available all associated RagingWire Supplied Equipment to an authorized
representative of RagingWire; and (iii) return the Customer Area to RagingWire
in the same condition as it was on the Service Commencement Date, normal wear
and tear excepted.  If Customer does not remove the Customer Equipment and other
Customer property within such ten  (10) business day period, RagingWire will
have the option to (i) move any and all such property to secure storage and
charge Customer for the cost of such removal and storage, and/or (ii) liquidate
the property in any reasonable manner.

     12.5     Survival.  The following will survive any expiration or
termination of this Agreement:  Sections 3.2, 5, 6.1, 6.2, 6.4, 7.2, 7.4, 7.5,
8, 9.4, 9.5, 10, 11, 12 and 13.

13.     MISCELLANEOUS PROVISIONS

     13.1     Force Majeure.  Excepting any financial obligations arising under
this Agreement, neither RagingWire nor Customer shall be liable for any failure
or delay in its performance, including Service Outages, under this Agreement due
to any cause beyond its reasonable control, including, without limitation, acts
of war, acts of God, earthquake, flood, fire, embargo, riot, sabotage, labor
dispute, strike or lockout, failure of an energy provider to supply power,
governmental act or failure of the Internet (not resulting from the actions or
inactions of a Party) (each, a "Force Majeure Event"), provided that the delayed
Party:  (i) gives the other Party prompt notice of such cause; and (ii) uses
commercially reasonable efforts to correct such failure or delay in
performance.  In the event that a Force Majeure event continues for a period of
five (5) business days, either party shall have the right to terminate this
Agreement and any SLA upon written notice to the other party.

     13.2     No Lease; Other Limitations.  This Agreement is an agreement for
services and is not intended to and shall not constitute a lease of any real
property or a transaction for the sale of goods.  Customer acknowledges and
agrees that:  (i) it has been granted only a non-exclusive, non-transferable
revocable license to occupy the Customer Area and use the Data Center(s) and any
RagingWire Supplied Equipment in accordance with this Agreement; (ii) Customer
has not been granted any real property interest in the Customer Area or Data
Center(s); (iii) Customer has no rights as a tenant or otherwise under any real
property or landlord/tenant laws, regulations, or ordinances and to the full
extent permissible under law waives and releases any rights or remedies with
respect thereto; (iv) this Agreement, to the extent it involves the use of space
or property leased by RagingWire, shall be subordinate to any lease between
RagingWire and its landlord(s); and (v) the expiration or termination of any
such lease shall terminate this Agreement as to such space or property subject
to Customer retaining any rights or claims it may have against RagingWire
arising from the expiration or termination of such lease.  Customer hereby
waives and releases any claims or rights to make a claim that it may have
against the landlord(s) and RagingWire under any lease by RagingWire with
respect to any Customer Equipment or other property of Customer located in the
premises demised to RagingWire by such landlord(s).  Customer will comply with
all Rules and Regulations concerning use and occupancy of the Customer Area and
other areas in the facilities.  Except as expressly provided in Section 13.10
("Assignment"), Customer shall have no right to transfer its rights of use and
occupancy of the Customer Area or Data Center(s) or the RagingWire Supplied
Equipment in whole or in part, and any attempted sublicense or transfer of its
right of use and occupancy under the licenses granted under this Agreement shall
be void.

     13.3     Marketing.  Customer agrees that during the term of this Agreement
RagingWire may publicly refer to Customer, orally and in writing, as a customer
of RagingWire upon the prior written consent of Customer.  Any other public
reference to Customer by RagingWire will require Customer's prior written
consent which consent may be for any reason or no reason withheld.

     13.4     Government Regulations.  Customer will not export, re-export,
transfer, or make available, whether directly or indirectly, any regulated item
or information to anyone outside the United States in connection with this
Agreement without first complying with all export control laws and regulations
which may be imposed by the U.S. Government and any country or organization of
nations within whose jurisdiction Customer operates or does business.

     13.5     Non-Solicitation.  During the Term, neither RagingWire nor
Customer will, and each Party will ensure that its respective affiliates do not,
directly or indirectly, solicit or attempt to solicit for employment any persons
employed by the other Party.  Customer further agrees that during the Term, it
will not, directly or indirectly, solicit or attempt to solicit for employment
any persons contracted by RagingWire to provide any Services to Customer. 

     13.6     No Third Party Beneficiaries.  RagingWire and Customer each agrees
that, except as otherwise expressly provided in Section 11 ("Indemnification"),
there shall be no third party beneficiaries to this Agreement, including but not
limited to the insurance providers for either Party or the customers of
Customer.

     13.7     Governing Law; Choice of Forum.  This Agreement is made under and
will be governed by and construed in accordance with the laws of the State of
California (except that body of law controlling conflicts of law).  The United
Nations Convention on Contracts For the International Sale of Goods shall not
apply to this Agreement.  Any litigation resulting from a dispute or claim
arising under or relating to this Agreement shall be resolved in a state or
federal court in Sacramento, California.  The Parties specifically submit to the
personal jurisdiction and subject matter jurisdiction of the state and federal
courts located in Sacramento, California.

     13.8     Informal Dispute Resolution.  The Parties shall endeavor to settle
by mutual discussions in good faith any disputes or claims arising under or
relating to this Agreement or any SLA, including the existence, validity,
interpretation, performance, termination or breach of this Agreement or any
SLA.  Within ten (10) days of a Party's notice of a dispute or claim, at least
one management level representative from each Party who is not directly involved
in the dispute and with proper authority to resolve this matter shall meet face
to face and exhaust all reasonable efforts to resolve the matter.

     13.9     Severability; Waiver.  If any provision of this Agreement is
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable to any extent, that provision shall, if possible, be construed as
though more narrowly drawn, if a narrower construction would avoid such
invalidity, illegality or unenforceability or, if that is not possible, such
provision shall, to the extent of such invalidity, illegality or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in full force and effect.  The waiver of any breach or default of
this Agreement will not constitute a waiver of any subsequent or continuing
breach or default, and will not act to amend or negate the rights of the waiving
Party.

     13.10     Assignment.  Customer may assign this Agreement in whole as part
of a corporate reorganization, consolidation, merger, or sale of substantially
all of its assets with the prior written consent of RagingWire.   Customer shall
not otherwise assign its rights or delegate its duties under this Agreement
either in whole or in part, and any attempted assignment or delegation shall be
void.    This agreement will bind and inure to the benefit of each party's
permitted assigns.

     13.11     Notice.  Any notice or communication required or permitted to be
given under this Agreement may be delivered by hand, deposited with an overnight
courier, sent by registered or certified mail, return receipt requested, postage
prepaid, or by facsimile followed by such registered or certified mail, in each
case to the address or facsimile number of the receiving Party as listed at the
end of this Agreement, or at such other address or facsimile number as may later
be furnished in writing by either Party to the other Party.  Such notice shall
be deemed to have been given upon personal delivery, three (3) days after
deposit in the mail or upon electronic acknowledgment of receipt of such
facsimile transmission.  Notwithstanding the foregoing, notices relating to the
Services (including, without limitation, invoices and Notices of Service
Commencement) may be delivered from RagingWire to Customer by first class mail,
postage prepaid and such notices shall be deemed to have been given three (3)
days after deposit in the mail. 

     13.12     Relationship of Parties.  RagingWire and Customer are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, employment, franchise or agency between RagingWire
and Customer.  Neither RagingWire nor Customer will have the power to bind the
other or incur obligations on the other's behalf without the other's prior
written consent, except as otherwise expressly provided in this Agreement. 

     13.13     Entire Agreement; Counterparts; Originals.  This Agreement,
including all other agreements referred to in this Agreement and documents
incorporated by reference, constitutes the complete and exclusive agreement
between the Parties with respect to the subject matter hereof, and supersedes
and replaces any and all prior or contemporaneous discussions, negotiations,
understandings and agreements, written and oral, regarding such subject matter. 
Any terms and conditions in any purchase order or other response by Customer
which are additional to or different from the terms and conditions of this
Agreement are hereby deemed rejected by RagingWire without need of further
notice of rejection, and shall not be of any effect or in any way binding upon
RagingWire.   Such purchase order or other response shall not be deemed to be
made a part of this Agreement.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
changed only by a written document signed by authorized representatives of
RagingWire and Customer.  For purposes of this Agreement, the term "written"
means anything reduced to a tangible form by a Party, including a printed or
handwritten document.

     13.14     Interpretation of Conflicting Terms.  In the event of a conflict
between or among the terms in this Agreement, a SLA, and any other document made
a part hereof, the documents shall control in the following order:  (i) this
Agreement; (ii) the SLA; and then (iii) other documents.

     13.15     RagingWire Policies and Procedures.  Customer agrees to comply
with RagingWire's policies and procedures, including, but not limited to, no
tolerance for workplace violence, sexual harrassment, or discrimination.  The
Policies and Procedures are available for Customer's reference.

     13.16     Time is of the Essence.  Time is of the essence in RagingWire
providing the Services to Customer.

     13.17     Right to Inspect Customer Area.  Upon advance written notice,
Customer may inspect the Customer Area during normal business hours of
RagingWire.

     IN WITNESS WHEREOF, the Parties have read the foregoing and all documents
incorporated in this Agreement and agree and accept such terms as of the
Effective Date.

PHOTRONICS, INC.:

         

RAGINGWIRE TELECOMMUNICATIONS, INC.:

                          

                                               

Signature:                                                

Signature:                                                

Print Name:                                            

Print Name:                                            

Title:                                                        

Title:                                                        

Address:                                                 
                                           

Address:                                                   
                                           

Facsimile:                                                

Facsimile:                                                

E-Mail Address:                                      

E-Mail Address:                                      

Date:                                                      

Date:                                                      








Exhibit A



Basic Managed Services

NRC

MRC

     

                 

       

      

            

                                                                                          

           

      

              

                                             

            

       

               

                                                                  

            

    



These rates apply for the length of the initial term specified in the
Infrastructure SLA.




RagingWire Telecommunications, INC.





Master Services Agreement #1001.0.1





Effective as of January 11, 2002




TABLE OF CONTENTS

     

                             

                                  

Page

 

     

     

     

         

 

1.     

PURPOSE OF AGREEMENT

                                              

1

 

        

              

                                            

     

 

2.     

DEFINITIONS

1

 

2.1          

Applicable Rate                                                    

1

 

2.2

Confidential Information

1

 

2.3

Customer Area

1

 

2.4

Customer Equipment

1

 

2.5

Customer Registration Form

2

 

2.6

Customer Technology

2

 

2.7

Data Center(s)

2

 

2.8

Initial Term

2

 

2.9

Intellectual Property Rights

2

 

2.10

Notice of Service Commencement

2

 

2.11

Parties or Party

2

 

2.12

Professional Service(s)

3

 

2.13

RagingWire Supplied Equipment

3

 

2.14

RagingWire Technology

3

 

2.12

Renewal Term

3

 

2.16

Representative(s)

3

 

2.17

Rules and Regulations

3

 

2.18

Section

3

 

2.19

Service(s)

3

 

2.20

Service Commencement Date

4

 

2.21

Service Level Goals

4

 

2.22

Service Outage

4

 

2.23

Service Level Agreement (SLA)

4

 

2.24

Supplemental Emergency Services

4

 

2.25

Term

4

 

2.26

Use Administrator

4

 

  

 

 

3.

DELIVERY OF SERVICES

4

 

3.1

Delivery of Services

4

 

3.2

Supplemental Emergency Services

4

 

 

 

 

 

4.

TERM

5

 

4.1

Term Commencement

5

 

4.2

Initial Term

5

 

4.3

Renewal Term

5

 

 

 

 

5.

FEES AND PAYMENT TERMS

5

 

5.1

Fees

5

 

5.2

Payment Terms

5

 

     5.2.1

Security Deposit, Security Interest

6

 

     5.2.2

Payment on Service Commencement

6

 

     5.2.3

Recurring Charges

6

 

     5.2.4

Variable and One-Time Charges

6

 

5.3

Late Payments

6

 

5.4

Payment in U.S. dollars

6

 

5.5

Taxes and Other Fees

7

 

 

6.

CONFIDENTIAL INFORMATION; INTELLECTUAL
  PROPERTY OWNERSHIP; LICENSE GRANTS


7

 

6.1

Confidential Information

7

 

     6.1.1

Non-Disclosure

7

 

     6.1.2

Non-Confidential Information

7

 

     6.1.3

Protection and Preservation

7

 

     6.1.4

Method of Disclosure

8

 

     6.1.5

Return of Confidential Information

8

 

6.2

Intellectual Property

8

 

     6.2.1

Ownership

8

 

     6.2.2

General Skills and Knowledge

9

 

6.3

License Grants

9

 

     6.3.1

Grant by RagingWire

9

 

     6.3.2

Grant by Customer

9

 

6.4

Restrictions

9

 

 

 

 

7.

RAGINGWIRE'S WARRANTIES AND SERVICE LEVEL
GOALS


10

 

7.1

RagingWire Warranties

10

 

7.2

Service Level Goals

11

 

     7.2.1

Liquidated Damages

11

 

     7.2.2

Sole Remedy and Liability

11

 

     7.2.3

Maintenance

11

 

     7.2.4

Limitations

12

 

7.3

Selection of RagingWire Supplied Equipment;
Manufacturer Warranty


12

 

7.4

No Other Warranty

12

 

7.5

Disclaimer of Actions Caused by and/or Under
  the Control of Third Parties


13

 

 

 

 

8.

CUSTOMER'S REPRESENTATIONS, WARRANTIES

13

 

8.1

Warranties of Customer

13

 

     8.1.1

Warranties

13

 

     8.1.2

Breach of Warranties

14

 

8.2

Compliance with Laws; Rules and Regulations

14

 

8.3

Access and Security

14

 

    8.3.1

Use Administrator

14

 

    8.3.2

Representatives

14

 

    8.3.3

Use of Passwords

15

 

    8.3.4

Data Center Access

15

 

8.4

License to Use of Space

15

 

8.5

Restrictions on Use of Services

15

 

8.6

Equipment And Connections

15

 

8.7

Relocation of Customer Equipment

16

 

8.8

Use of Customer Area

16

 

8.9

Conduct At Data Center

16

 

     8.9.1

Conduct

16

 

     8.9.2

Prohibited Items

17

 

     8.9.3

Prohibited Activities

17

 

     8.9.4

Cameras

18

 

8.10

Suspension and Termination of Representative
  Access to Data Center


18

 

8.11

RagingWire Supplied Equipment

18

 

     8.11.1

Delivery and Term

18

 

     8.11.2

Title

18

 

     8.11.3

Use, Maintenance and Repair

19

 

        

     8.11.4

Upgrades and Additions

19

 

8.12

Scheduled And Emergency Maintenance

20

 

9.

INSURANCE

20

           

9.1

RagingWire Minimum Insurance Levels

20

9.2

Customer Minimum Insurance Levels

21

9.3

Certificates of Insurance

21

9.4

Obligations Continue Regardless of Insurance

22

9.5

Waiver of Subrogation Rights

22

 

 

10.

LIMITATIONS OF LIABILITY

22

10.1

Personal Injury

22

10.2

Damage to Customer Equipment

22

10.3

Waiver of Consequential and Incidental
Damages


23

10.4

Hazardous Materials; Assumption of Risk

23

10.5

Maximum Liability

23

10.6

Loss of Power

23

10.7

Basis of the Bargain; Failure of Essential Purpose

23

 

 

11.

INDEMNIFICATION

24

11.1

Indemnification By RagingWire

24

11.2

Indemnification By Customer

24

11.3

Additional Indemnities of Customer

25

11.4

Notice

25

11.5

Enjoinment

25

11.6

Sole and Exclusive Obligations and Remedies

25

 

 

12.

TERMINATION

26

12.1

Termination Without Cause

26

12.2

Termination For Cause

26

     12.2.1

For Curable Breach

26

     12.2.2

Insolvency

26

     12.2.3

Incurable Breach

26

12.3

No Liability Upon Expiration

26

12.4

Effect of Termination

26

    12.4.1

Termination of Service

26

     12.4.2

Payment

27

     12.4.3

Return of Equipment

27

12.5

Survival

27

 

 

13.

MISCELLANEOUS PROVISIONS

27

13.1

Force Majeure

27

13.2

No Lease; Other Limitations

27

13.3

Marketing

28

13.4

Government Regulations

28

13.5

Non-Solicitation

28

13.6

No Third Party Beneficiaries

28

13.7

Governing Law; Choice of Forum

29

13.8

Informal Dispute Resolution

29

13.9

Severability; Waiver

29

13.10

Assignment

29

13.11

Notice

29

13.12

Relationship of Parties

30

13.13

Entire Agreement; Counterparts; Originals

30

13.14

Interpretation of Conflicting Terms

30

13.15

RagingWire Policies and Procedures

30

13.16

Time is of the Essence

30

13.17

Right to Inspect Customer Area

30

